Case 20-00154-ELG          Doc 52     Filed 03/05/21 Entered 03/05/21 15:34:34              Desc Main
                                     Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

In re:                                    )
                                          )
WALTER LEROY PEACOCK,                     )                     Case No. 20-00154-ELG
                                          )                     Chapter 11
            Debtor.                       )
__________________________________________)


               NOTICE OF REPRESENTATION AND REQUEST FOR NOTICES

         THE CLERK OF THE COURT, and those to whom this notice is directed as indicated in

the Certificate of Service, will please take notice that:

         1.      The United States Attorney for the District of Columbia and undersigned attorneys

are counsel of record for the United States, on behalf of the Internal Revenue Service (AIRS@) in

this matter.

         2.      Counsel for IRS request that copies of any further notices, pleadings, or other filings

be sent to Oliver W. McDaniel, Assistant United States Attorney, at 555 4th Street, N.W.,

Washington, D.C. 20530, oliver.mcdaniel@usdoj.gov.

                                                Respectfully submitted,

                                                CHANNING D. PHILLIPS
                                                ACTING UNITED STATES ATTORNEY
                                                D.C. BAR NO. 415793


                                        By:     ___________________/s/___________________
                                                OLIVER W. McDANIEL, D.C. Bar No. 377-360
                                                Assistant United States Attorney
                                                Civil Division
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                (202) 252-2508 / (202) 252-2599 (Facsimile)
                                                oliver.mcdaniel@usdoj.gov
March 5, 2021
Case 20-00154-ELG       Doc 52     Filed 03/05/21 Entered 03/05/21 15:34:34          Desc Main
                                  Document      Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that copies of the foregoing Notice of Representation and Request

for Notices were filed and served electronically using the Court’s ECF System on this 5th day of

March, 2021.




                                                           /s/
                                            OLIVER W. MCDANIEL
                                            ASSISTANT UNITED STATES ATTORNEY
